Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Ghiladi and Feng are regarded as the closest prior art to the claimed invention. 
Although Feng teaches a photodynamic composition comprising DES, Feng is entirely unrelated to cellulose nanocrystal (CNC) structures. CNC, nanocrystals, photodynamic compositions, or even anti-microbial compositions are not taught in Feng. The disclosure of Feng et al. is related to the field of processing of plant fibers in lignocellulose by addition of a plasticizer, of which many are described including: “hydroxyl plasticizer, the ionic liquid plasticizer, the deep eutectic solvent plasticizer, the ester plasticizer, the amine plasticizer, the glycidyl plasticizer, or the inorganic salt plasticizer.” Thus, one of ordinary skill in the art of CNC materials would not look to Feng for guidance on making those CNC compositions more efficiently since Feng et al. is directed to an entirely unrelated field.
An embodiment including the CNC of Ghiladi et al. combined with the plasticizer in the thermoplastic compositions of Feng et al. simply is not reasonably suggested within the two references.
Further, Feng and Ghiladi are non-analogous art. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/16/22